DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  In paragraph [0334], three U.S. Applications are referred to but the serial numbers and filing dates have not been provided.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the plurality of bearings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2017/0248153 (Park et al. hereinafter).
With regard to claim 1, Park et al. discloses a blower (10) comprising: 
a base (270, 280); 
a case (300) having an air inlet (102) and an air outlet (305); 
a fan (330) provided inside the case (300) to suction air through the air inlet (102) and discharge air out of the air outlet (305); 
a plate (350) provided between the base (270, 280) and the case (300), the plate (350) being connected to the case (300) and configured to be rotatable relative to the base (270, 280); 
a motor (363) configured to rotate the plate (350); and 
a bearing (353, 355) provided outside of a center of the plate (350), fixed to the plate (350), and movably supported on the base (270, 280) so as to move with respect to the base (270, 280) when the motor (363) rotates the plate (350).
With regard to claim 2, Park et al. discloses the blower (10) of claim 1, wherein the base (270, 280) comprises a rail (285) protruding toward the plate (350), and the bearing (353, 355) is configured to be guided along the rail (285) during rotation of the plate (350).
With regard to claim 3, Park et al. discloses the blower (10) of claim 2, wherein the rail (285) forms a gap between the plate (350) and the base (270, 280).
With regard to claim 4, Park et al. discloses the blower (10) of claim 2, further comprising: 
a first gear (360) connected to the motor (363) and fixed to the plate (350); and 
a second gear (276) engaged with the first gear (360) and fixed to the base (270, 280), wherein the first80PBC-0924 gear (360) is configured to move along a circumference of the second gear (276).
With regard to claim 5, Park et al. discloses the blower (10) of claim 4, wherein the bearing (353, 355) is positioned farther from a center of rotation of the plate (350) than the first gear (360).
With regard to claim 6, Park et al. discloses the blower (10) of claim 4, wherein the first gear (360), the second gear (276), and the rail (285) are arranged sequentially in a first direction, the first direction being perpendicular to a second direction from the plate (350) to the base (270, 280).
With regard to claim 11, Park et al. discloses the blower (10) of claim 1, wherein the plate (350) comprises: 
a first seating section on which the motor (363) is seated (Fig. 7); and 
a second seating section provided radially outside and stepped from the first seating portion and on which the case (300) is seated (Fig.’s 6 and 7).
With regard to claim 12, insofar as claim 12 is definite, Park et al. discloses the blower (10) of claim 1, wherein the motor (363) is spaced apart from a center of rotation of the plate (350), and at least one of the plurality of bearings (353, 355) is positioned opposite to the motor (363) based on the center of rotation of the plate (350).
With regard to claim 13, Park et al. discloses the blower (10) of claim 1, wherein the bearing (353, 355) comprises: 
a wheel (Fig.’s 7 and 8) rotatably supported by the base (270, 280); and 
a support shaft penetrating the wheel and fixed to the plate (350).
With regard to claim 14, Park et al. discloses the blower (10) of claim 13, wherein the bearing (353, 355) is configured such that, when the plate (350) is rotated, the bearing (353, 355) rotates about the support shaft and moves along a circumferential direction of the plate (350).
With regard to claim 15, Park et al. discloses the blower (10) of the claim 14, wherein the support shaft extends in a vertical direction, a portion of a lower surface of the bearing (353, 355) contacts the base (270, 280), and a remaining portion of the lower surface of the bearing (353, 355) is spaced apart from the base (270, 280).
With regard to claim 17, Park et al. discloses a blower (10) comprising: 
a base (270, 280); 
a case (300) provided above the base (270, 280) and having an air inlet (102) and an air outlet (305); 
a fan (330) provided inside the case (300) to suction air through the air inlet (102) and discharge air out of the air outlet (305); 
a plate (350) provided above and spaced apart from the base (270, 280) and connected to the case (300) to be rotatable above the base (270, 280); and 
a motor (363) configured to rotate the plate (350), the motor (363) provided above the plate (350) and supported by the plate (350).
With regard to claim 18, Park et al. discloses the blower (10) of claim 17, wherein the motor (363) is fixed to the plate (350) and is rotated together with the plate (350).
With regard to claim 19, Park et al. discloses the blower (10) of claim 17, wherein the plate (350) comprises a motor (363) insertion groove into which at least a part of the motor (363) is inserted.
Allowable Subject Matter
Claims 7-10, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP’s 8,167,542 and 10,184,495 and USPAP’s 2017/0248339 and 2020/0158357 all disclose blowers similar to that claimed with rotatable plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745